Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
CREDIT AND GUARANTY AGREEMENT

  

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment”) is entered into as of June 14, 2018 by and among
MERIDIAN WASTE OPERATIONS, INC., a New York corporation (“Operations”), MOBILE
SCIENCE TECHNOLOGIES, INC., a Georgia corporation (“Mobile”), ATTIS HEALTHCARE,
LLC, a South Carolina limited liability company (“Healthcare”), INTEGRITY LAB
SOLUTIONS, LLC, an Oklahoma limited liability company (“Integrity”), RED X
MEDICAL LLC, a Georgia limited liability company (“Red X”), WELNESS BENEFITS,
LLC, an Oklahoma limited liability company (“Welness”), LGMG, LLC, an Oklahoma
limited liability company (“LGMG”), ATTIS INNOVATIONS, LLC, a Georgia limited
liability company (“Innovations”), and ADVANCED LIGNIN BIOCOMPOSITES LLC, a
Minnesota limited liability company (“Advanced Lignin”), ATTIS ENVICARE MEDICAL
WASTE, LLC, a Georgia limited liability company (“Envicare”), ATTIS GENETICS,
LLC, a Georgia limited liability company (“Genetics”), ATTIS FEDERAL LABS, LLC,
an Oklahoma limited liability company (“Federal Labs”), ATTIS COMMERCIAL LABS,
LLC, an Oklahoma limited liability company (“Commercial Labs”, and together with
Operations, Mobile, Healthcare, Integrity, Red X, Welness, LGMG, Innovations,
Advanced Lignin, Envicare, Genetics, and Federal Labs the “Companies” and each,
a “Company”), ATTIS INDUSTRIES INC., a New York corporation (“Holdings”) and
CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors, the Lenders party hereto from
time to time and GOLDMAN SACHS SPECIALTY LENDING GROUP, L.P. (“GSSLG”), as
Administrative Agent (in such capacity, “Administrative Agent”), Collateral
Agent (in such capacity, “Collateral Agent”), and Lead Arranger.

 

RECITALS

 

A. The Companies, Holdings, Lenders and Administrative Agent are parties to that
certain Second Amended and Restated Credit and Guaranty Agreement, dated as of
April 20, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Companies; and

 

B. The Companies have requested that the Lenders amend certain provisions of the
Credit Agreement and waive certain Events of Default, and, subject to the terms
and conditions hereof, the Lenders executing this Amendment are willing to do
so.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A. EXTENSION OF POST-CLOSING DEADLINES

 

1. At your request, subject to the terms and conditions set forth herein,
effective as of the date hereof, the Administrative Agent and Lenders hereby

 

(i) extend the date for satisfaction of item 2 set forth on Schedule 5.15 (i.e.,
satisfaction of all Real Estate Mortgage Requirements with respect to the Real
Estate Asset set forth on Schedule 3.1 of the Credit Agreement) from May 20,
2018, to June 30, 2018 (or to such later date as agreed to in writing (including
by email) by the Administrative Agent in its sole discretion),

  

 



  

(ii) extend the date for satisfaction of item 3 set forth on Schedule 5.15
(i.e., delivery of Control Agreements with respect to certain Deposit Accounts)
from May 20, 2018, to June 30, 2018 (or to such later date as agreed to in
writing (including by email) by the Administrative Agent in its sole
discretion), and

 

(iii) extend the date for delivery of the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of months of March 2018 and
April 2018 and the related consolidated and consolidating statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flows of Holdings and its Subsidiaries for such months, as required
pursuant to Section 5.1(a) of the Credit Agreement, to July 14, 2018 (or to such
later date as agreed to in writing (including by email) by the Administrative
Agent in its sole discretion).

 

2. At your request, subject to the terms and conditions set forth herein, if (i)
no Default or Event of Default exists or is continuing on June 30, 2018, and
(ii) the Companies shall have made the interest payment that is due and payable
on June 30, 2018, then the Installment that would otherwise be due and payable
on June 30, 2018 shall instead be due and payable on August 31, 2018,
notwithstanding anything to the contrary in Section 2.11 of the Credit
Agreement.

 

B. WAIVERS

 

At your request, the Administrative Agent and Lenders hereby waive the Events of
Default that have occurred and are continuing

 

(i) under Section 8.1(a) of the Credit Agreement due to the failure of the
Companies to

 

(a) pay interest in the aggregate amount of $473,947.52 for the month ending May
31, 2018, as required by Section 2.7(e) of the Credit Agreement; provided that
such interest shall be paid in kind by adding such amount to the outstanding
principal amount of the Term Loan in accordance with Section E(1) below; and

 

(b) timely make the interest payment of $22,383.30 for the period from April 20,
2018 through April 30, 2018, within one Business day of the Interest Payment
Date, as required by Section 2.7(e) of the Credit Agreement; and

 

(ii) under Section 8.1(c) of the Credit Agreement due to the failure of the
Companies to

 

(a) cause the Real Estate Asset set forth on Schedule 3.1 of the Credit
Agreement to be subject to a Mortgage to secure the obligations and otherwise
satisfy the Real Estate Mortgage Requirements with respect to such Real Estate
Asset on or prior to 30 days following the Restatement Date, as required by
Section 5.15 of the Credit Agreement;

  

 2 



 

(b) cause each Wells Fargo Deposit Account listed on Schedule 4.4.4 of the
Security Agreement to be a Controlled Account on or prior to 30 days following
the Restatement Date, as required by Section 5.15 of the Credit Agreement;

 

(c) deliver to Administrative Agent the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries as at the end of month of March 2018 and
the related consolidated and consolidating statements of income, consolidated
statements of stockholders’ equity and consolidated statements of cash flows of
Holdings and its Subsidiaries for such month, as required by Section 5.1(a) of
the Credit Agreement; and

 

(d) comply with the requirements of Sections 5.15 and 6.7 of the Credit
Agreement in connection with the acquisitions of or investments in CleanTech
Corporation, FLUX Carbon LLC, Noveda Technologies, Inc., Genarex FD LLC, and the
issuance of preferred Capital Stock in connection therewith.

 

The waivers set forth in this Section B are limited to their terms and are not
and shall not be deemed to be a waiver of any other Default or Event of Default
or a consent to departure from any term of the Credit Agreement, including,
without limitation, any future failure to comply with the requirements of
Section 5.15 of the Credit Agreement as extended in this Amendment or any other
outstanding Default or Event of Default regardless of whether or not the
Administrative Agent or Lenders have received notice of such Defaults and Events
of Default. The Administrative Agent and Lenders reserve all of their rights and
remedies under the Credit Documents and applicable law with respect to any other
Defaults or Events of Default.

 

C. CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, the Credit Parties shall have no
rights under this Amendment, until Administrative Agent shall have received each
of the following:

 

(i) reimbursement or payment of its costs and expenses incurred in connection
with this Amendment or the Credit Agreement (including reasonable fees, charges
and disbursements of counsel to Administrative Agent) to the extent invoiced
prior to the date hereof; and

 

(ii) executed counterparts to this Amendment from each Company, each other
Credit Party, and each of the Lenders.

  

 3 



 

D. REPRESENTATIONS

 

To induce the Lenders and Administrative Agent to enter into this Amendment,
each Credit Party hereby represents and warrants to the Lenders and the
Administrative Agent that:

 

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within each Credit Party’s corporate or limited liability
company power; (b) have been duly authorized by all necessary corporate, limited
liability company and/or shareholder action, as applicable; (c) are not in
contravention of any provision of any Credit Party’s certificate of
incorporation or formation, or bylaws or other organizational documents; (d) do
not violate any law or regulation, or any order or decree of any Governmental
Authority; (e) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Credit Party or any of its Subsidiaries is a party or by which any
Credit Party or any such Subsidiary or any of their respective property is
bound; (f) do not result in the creation or imposition of any Lien upon any of
the property of any Credit Party or any of its Subsidiaries; and (g) do not
require the consent or approval of any Governmental Authority or any other
person; and

 

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

 

E. OTHER AGREEMENTS

 

1. Interest. On the date hereof, an aggregate amount equal to $473,947.52,
representing the interest accrued but unpaid through May 31, 2018, shall be paid
in kind by adding the amount of such accrued interest to the outstanding
principal amount of the Term Loan as of May 31, 2018. From and after such
payment in kind, such capitalized interest shall be treated as a portion of the
Term Loans for all purposes hereunder. After giving effect to such payment in
kind, the aggregate outstanding principal balance of the Term Loans, as of the
date hereof, is equal to $8,632,281.31.

 

2. Amendment Fee. The Companies jointly and severally agree to pay to GSSLG,
solely for its own account, an amendment fee in an amount equal to $200,000 (the
“Amendment Fee”). The Amendment Fee shall be fully earned and payable in full on
January 1, 2019, shall be nonrefundable when paid and in addition to any other
fees, costs and expenses payable pursuant to the Credit Agreement or the other
Credit Documents, including without limitation, the fees set forth in the Fee
Letter; provided, however, the Amendment Fee shall be waived if all Guaranteed
Obligations have been indefeasibly paid in full in cash on or prior to December
31, 2018 or if the Companies pay the amount pursuant to paragraph E.3 hereof
pursuant to the conditions of such paragraph.

 

3. Payment. Notwithstanding anything to the contrary contained in the Credit
Agreement or other Credit Documents, if, on or before August 14, 2018, the
Companies pay Lenders an amount equal to $6,000,000 plus any unpaid fees under
Section C(i) hereof, the Companies shall be released from any obligation to pay
any additional principal amounts under the Credit Agreement and Lenders and
Agent shall release all liens and security interest securing the Obligations.

 

4. Joinders. On or prior to June 30, 2018 (or such later date consented to by
the Administrative Agent in writing (including by email)), the Credit Parties
shall cause each of CleanTech Corporation, FLUX Carbon LLC, Noveda Technologies,
Inc., Genarex FD LLC, to join the Credit Agreement and other Credit Documents as
a Credit Party and to satisfy the requirements of Section 5.10 of the Credit
Agreement.

  

 4 



 

5. Reaffirmation of Obligations. Each Credit Party hereby (i) reaffirms all of
its obligations owing to the Administrative Agent and Lenders under each Credit
Document, and (ii) covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all obligations
under the Credit Agreement, as amended hereby, and the other Credit Documents.

 

6. Continuing Effectiveness of Credit Documents. As amended hereby, all terms of
the Credit Agreement and the other Credit Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto and each Credit Party reaffirms
and ratifies all terms of the Credit Agreement, as amended hereby, and other
Credit Documents. To the extent any terms and conditions in any of the other
Credit Documents shall contradict or be in conflict with any terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.
Upon the effectiveness of this Amendment such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Credit Agreement as modified and amended hereby.

 

7. Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Companies of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty to which such Guarantor is a party with respect to the indebtedness now
or hereafter outstanding under the Credit Agreement as amended hereby and all
promissory notes issued thereunder. Each Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of any Company to the Lenders or any other
obligation of any Company, or any actions now or hereafter taken by the Lenders
with respect to any obligation of any Company, the Guaranty to which such
Guarantor is a party (i) is and shall continue to be a primary obligation of
such Guarantor, (ii) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment, and (iii) is and shall continue
to be in full force and effect in accordance with its terms. Nothing contained
herein to the contrary shall release, discharge, modify, change or affect the
original liability of any Guarantor under the Guaranty to which such Guarantor
is a party.

 

8. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Administrative Agent and the Lenders under the Credit Agreement and
the other Credit Documents are in full force and effect, are properly perfected
to the extent required under the Collateral Documents and are enforceable in
accordance with the terms of the Credit Agreement and the other Credit
Documents.

 

9. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Credit Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Credit Parties to the Lenders and
Administrative Agent. Except as expressly provided herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Credit Document for all purposes of the Credit Agreement.

  

 5 



 

10. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

11. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Credit
Documents or an accord and satisfaction in regard thereto.

 

12. Costs and Expenses. The Companies agree to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Amendment, including, without limitation, the reasonable
fees and out-of-pocket expenses of outside counsel for Administrative Agent with
respect thereto.

 

13. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, electronic transmission (including delivery of an
executed counterpart in .pdf format) shall be as effective as delivery of a
manually executed counterpart hereof.

 

14. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns. No third party beneficiaries are intended in
connection with this Amendment.

 

15. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

16. Release. Each Credit Party hereby releases, acquits, and forever discharges
Administrative Agent and each of the Lenders, and each and every past and
present subsidiary, affiliate, stockholder, officer, director, agent, servant,
employee, representative, and attorney of Administrative Agent and the Lenders,
from any and all claims, causes of action, suits, debts, liens, obligations,
liabilities, demands, losses, costs and expenses (including reasonable
attorneys' fees) of any kind, character, or nature whatsoever, known or unknown,
fixed or contingent, which such Credit Party may have or claim to have now or
which may hereafter arise out of or connected with any act of commission or
omission of Administrative Agent or the Lenders existing or occurring prior to
the date of this Amendment or any instrument executed prior to the date of this
Amendment including, without limitation, any claims, liabilities or obligations
arising with respect to the Credit Agreement or the other of the Credit
Documents. The provisions of this paragraph shall be binding upon each Credit
Party and shall inure to the benefit of Administrative Agent, the Lenders, and
their respective heirs, executors, administrators, successors and assigns.

 

[remainder of page intentionally left blank]

  

 6 



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

  ATTIS INDUSTRIES INC.       By: /s/ Jeffrey S. Cosman     Name:  Jeffrey S.
Cosman     Title: Chief Executive Officer         MERIDIAN WASTE OPERATIONS,
INC.       By: /s/ Jeffrey S. Cosman     Name: Jeffrey S. Cosman     Title:
Chief Executive Officer         ADVANCED LIGNIN BIOCOMPOSITES LLC         By:
/s/ Jeffrey S. Cosman     Name: Jeffrey S. Cosman     Title: Manager        
ATTIS ENVICARE MEDICAL WASTE, LLC       By: /s/ Jeffrey S. Cosman     Name:
Jeffrey S. Cosman     Title: Manager         ATTIS GENETICS, LLC       By: /s/
Jeffrey S. Cosman     Name: Jeffrey S. Cosman     Title: Manager         ATTIS
HEALTHCARE, LLC       By: /s/ Jeffrey S. Cosman     Name: Jeffrey S. Cosman    
Title: Manager

 

[Signature Page to First Amendment to
Second Amended and Restated Credit and Guaranty Agreement]

  

 



  

  ATTIS INNOVATIONS, LLC       By: /s/ Jeffrey S. Cosman     Name:  Jeffrey S.
Cosman     Title: Manager       MOBILE SCIENCE TECHNOLOGIES, INC.       By: /s/
Jeffrey S. Cosman     Name: Jeffrey S. Cosman     Title: Vice President      
RED X MEDICAL LLC       By: /s/ Jeffrey S. Cosman     Name: Jeffrey S. Cosman  
  Title: Manager       INTEGRITY LAB SOLUTIONS, LLC       By: /s/ Jeffrey S.
Cosman     Name: Jeffrey S. Cosman     Title: Manager       LGMG, LLC       By:
/s/ Jeffrey S. Cosman     Name: Jeffrey S. Cosman     Title: Manager      
WELNESS BENEFITS, LLC       By:       Name: Jeffrey S. Cosman     Title: Manager

 

[Signature Page to First Amendment to
Second Amended and Restated Credit and Guaranty Agreement]

  

  

 

  

  ATTIS FEDERAL LABS, LLC       By: /s/ Jeffrey S. Cosman     Name:  Jeffrey S.
Cosman     Title: Manager       ATTIS COMMERCIAL LABS, LLC       By: /s/ Jeffrey
S. Cosman     Name: Jeffrey S. Cosman     Title: Manager

 

[Signature Page to First Amendment to
Second Amended and Restated Credit and Guaranty Agreement]

   

 



 

  GOLDMAN SACHS SPECIALTY LENDING GROUP, LP, as Administrative Agent       By:
/s/ Justin Betzen     Name:  Justin Betzen         Title: Senior Vice President
      GOLDMAN SACHS SPECIALTY LENDING HOLDINGS, INC., as a Lender       By: /s/
Justin Betzen     Name: Justin Betzen     Title: Senior Vice President

 

[Signature Page to First Amendment to
Second Amended and Restated Credit and Guaranty Agreement]

 

 



 

